                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION




  EUGEN DESHANE MITCHELL,
  SHAYLEEN MEUCHELL, on their                      CV 19---67-M-DLC
  own behalfand as next friend ofB.M.,

                                                    ORDER
                       Plaintiffs,


  vs.


  FIRST CALL BAIL AND SURETY,
  INC., ALLEGHENY CASUAL TY
  COMPANY, INTERNATIONAL
  FIDELITY INSURANCE
  COMPANY, THE MONTANA CIVIL
  ASSISTANCE GROUP, MICHAEL
  RATZBURG, VAN NESS BAKER,
  and JASON HAACK,


                       Defendants.

        Before the Court are Plaintiffs' Motions to Appear Pro Hae Vice of Toby J.

Marshall, Blythe H. Chandler, and Andrea Rose Woods (Docs. 3; 4; 5). Plaintiffs

state that Alex Rate will act as local counsel for Marshall, Chandler, and Woods.

Defendants have not yet entered an appearance in this case so as to be heard on this

issue. Regardless, leave to appear pro hac vice "is granted or denied solely at the

                                        -1-
discretion of the presiding judge." L.R. 83.l(d)(4). After review, the Court finds

that only Woods has submitted an affidavit that fully complies with this Court's

Local Rule 83.l(d)(3). Pursuant to Local Rule 83.l(d)(3)(J), Marshall and

Chandler must submit an affidavit stating their compliance with Montana Rule of

Professional Conduct 8.5. Consequently,

      IT IS ORDERED that Plaintiffs' Motions (Docs. 3; 4) are DENIED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiffs' Motion (Doc. 5) is GRANTED

on the condition that Woods shall do her own work. This means that she must: (1)

do her own writing; (2) sign her own pleadings, motions, and briefs, and (3) appear

and participate personally in all hearings and other proceedings scheduled by the

Court. Woods shall take steps to register in the Court's electronic filing system

("CM-ECF"). Further information on CM-ECF is available on the Court's

website, www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that Woods shall file a pleading

acknowledging her admission under the terms set forth above within fifteen days

of this Order. Should Woods fails to do so, this Order is subject to withdrawal.




                                        -2-
DATED this   2.2J.day of April, 2019.




                                        Dana L. Christensen, Chief Judge
                                        United States District Court




                                -3-
